Dismissed and Memorandum Opinion filed February 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01068-CR
____________
 
TRAVIS ASHTON CHAMBERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1201883
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a “guilty” plea to aggravated assault. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on November 17, 2009, to confinement for eight years
in the Institutional Division of the Texas Department of Criminal Justice.  We
dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).